Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 3, 2021

                                      No. 04-21-00286-CV

              IN THE INTEREST OF B.N.D., J.D.D., B.F.C., J.C. AND E.L.C.

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3761CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER

       Appellee has filed a motion for a twenty-day extension of time to file its brief. We grant
the motion and order appellee’s brief filed by September 27, 2021. This is an accelerated
appeal of an order in a suit for termination of the parent-child relationship that must be disposed
of by this court within 180 days of the date the notice of appeal was filed in the trial
court. See TEX. R. JUD. ADMIN. 6.2. Because of the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court